      Case 4:20-cv-00591 Document 45 Filed on 10/29/20 in TXSD Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

 CHAD MOORE, Individually and on                 §
 Behalf of All Others Similarly Situated,        §
                                                 §
         Plaintiff,                              §
                                                 §             CIVIL ACTION NO.
 v.                                              §
                                                 §                4:20-CV-00591
 MAVERICK NATURAL RESOURCES,                     §
 LLC,                                            §
                                                 §
         Defendant.
                                                 §

      DEFENDANT’S OBJECTIONS TO REPORT AND RECOMMENDATION ON
                   MOTION TO COMPEL ARBITRATION

        Defendant Maverick Natural Resources, LLC (“Maverick”) respectfully submits the

following objections to the Report and Recommendation on Motion to Compel Arbitration (Doc.

40) (“Recommendation”). Maverick respectfully requests that the Court grant its Motion to

Compel Arbitration (Doc. 29) (“Motion”) for the reasons submitted in its Motion and Reply

submitted in support of its Motion (Doc. 35).

I.      BACKGROUND

        As described in its Motion, in January 2019, Maverick entered into a Master Work

Agreement (“MWA”) with Plaintiff Chad Moore’s (“Moore”) employer, FIS Operations, LLC

(“FIS”). (See Doc. 29, p. 3). Under the MWA, FIS agreed to provide personnel, which included

Moore, to perform work at Maverick’s sites, and agreed that it would properly pay such personnel

all wages due as required by law, and that the personnel would have only a contractor relationship

with Maverick, Maverick would not be the employer of the personnel. (Doc. 29-1, ¶¶ 2-3, 12). In

exchange, under the MWA Maverick agreed to pay agreed rates for the work performed by FIS’s

personnel. (Id., at ¶ 5.1)
       Case 4:20-cv-00591 Document 45 Filed on 10/29/20 in TXSD Page 2 of 7




         FIS hired Moore as its employee in June 2019, and entered into an Arbitration Agreement

with Moore. (See Doc. 29, pp. 3-4; Doc. 35, pp. 1, 10-11). It is undisputed that Moore performed

work at Maverick only as an employee of FIS and that FIS issued his paychecks for that work.

(Id.). Moore’s sole theory of recovery in this putative collective action is that he is owed additional

unpaid wages under the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq. (“FLSA”).

         Under Moore’s Arbitration Agreement with FIS, he agreed “to the resolution by arbitration

of all claims … whether or not arising out of [his] employment …that [he] may have against [FIS]

or against its … agents.” (Doc. 29-2, p. 5 [emphasis added]) The Arbitration Agreement provides

the “claims covered by this Agreement include, but are not limited to, claims for wages or other

compensation due; …and claims for violations of any federal … law, statute, [or] regulation.” (Id.

[emphasis added]). The Agreement also contains an express class action waiver under which

Moore agreed to bring any claim “solely on an individual basis.” (Id., p. 8). The Agreement also

contains a delegation clause under which the “Arbitrator, and not any federal, state, or local court

or Company, shall have exclusive authority to resolve any dispute relating to the interpretation,

applicability, enforceability or formation of this Agreement, including but not limited to any claim

that all or any part of this Agreement is void or voidable.” (Id., p. 6 [emphasis added]).

II.      OBJECTIONS1

         A.       The Recommendation Does Not Address Whether Maverick’s Assertion of the
                  Delegation Clause Changes the Court’s Analysis

         While the Recommendation acknowledges that Maverick invokes the delegation clause, it

addresses only the two-step analysis a court applies where no delegation clause is present. See


1
          Concurrently with the Report and Recommendation denying Maverick’s Motion to Compel Arbitration (Doc.
40), the Honorable Magistrate Judge Bray also issued a Report and Recommendation granting in part Moore’s Motion
for Conditional Certification (Doc. 41), recommending that the Court authorize notice to be sent to putative collective

                                                          -2-
       Case 4:20-cv-00591 Document 45 Filed on 10/29/20 in TXSD Page 3 of 7




Recommendation, p. 2 (applying the two step analysis and asking (1) whether the parties entered

into any arbitration agreement, and (2) whether this claim is covered by the arbitration agreement).

However, as is the case here, where “a party asserts that an arbitration agreement contains a

delegation clause,” the analysis changes regarding the second prong and,

        [t]he court only asks (1) whether the parties entered into a valid arbitration agreement and,
        if so, (2) whether the agreement contains a valid delegation clause. … If there is a
        delegation clause, the motion to compel arbitration should be granted in almost2 all cases.

Reyna v. Int'l. Bank of Commerce, 839 F.3d 373, 378 (5th Cir. 2016) (citation omitted; emphasis

added); accord Edwards v. Doordash, Inc., No. H-16-2255, 2017 WL 5514302, at *5-6, 12 (S.D.

Tex. Oct. 18, 2017), affirmed, 888 F.3d 738, 746 (5th Cir. 2018).

        As explained in Maverick’s Motion and Reply, under governing Texas law, the first prong

above, validity, is determined by considering five elements (offer, acceptance, mutual assent,

execution and delivery, and mutuality of obligation), and Moore has not disputed that these

elements are satisfied here. (See Doc. 35, p. 2). Because the Arbitration Agreement contains a

delegation clause, the “court may not override the contract,” Schein, 935 U.S. at 526, and the

arbitrator has “exclusive authority to resolve any dispute relating to the interpretation,

applicability, enforceability or formation of [Moore’s Arbitration] Agreement.” (Doc. 29-2, p. 6).

        B.       The Recommendation Does Not Address the “Any Dispute” Language in the
                 Delegation Clause

        The Recommendation examines whether the text of Moore’s delegation clause shows the

parties’ intent to have an arbitrator determine arbitrability of Moore’s claim. (Doc. 40, pp. 3-4).


members who, like Moore, have executed an Arbitration Agreement with FIS that covers their claims for wages. (See,
Response in Opp. to Motion for Conditional Cert., Doc. 30). Maverick separately submits its objections to the Report
and Recommendation on conditional certification.
2
  Archer and White Sales, Inc. v. Henry Schein, Inc., 935 F.3d 274, 279, n. 21 (5th Cir. 2019) (noting that following
the Supreme Court’s ruling in Henry Schein, Inc. v. Archer and White Sales, Inc., 139 S. Ct. 524 (2019), the above
quote “should now be read without the ‘almost’”), cert. granted, 2020 WL 3146679 (Jun. 15, 2020).

                                                         -3-
      Case 4:20-cv-00591 Document 45 Filed on 10/29/20 in TXSD Page 4 of 7




The Recommendation concludes that because Maverick is not named in Moore’s Arbitration

Agreement and because the delegation clause does not state it applies to claims against

nonsignatories, it is therefore unclear whether Moore intended to delegate the question of

arbitrability of his claim against a nonsignatory such as Maverick. (Id., p. 4). However, the

Recommendation does not discuss the language in Moore’s delegation clause that provides an

arbitrator and not a court has exclusive authority to resolve “any dispute” relating to the

“interpretation, applicability, enforceability or formation of this Agreement.” (Doc. 29-2, p. 6

[emphasis added]; see also generally, Doc. 40).

        Under the plain language here, the delegation clause applies to “any dispute” regarding the

“interpretation, applicability, enforceability or formation” of Moore’s Arbitration Agreement.

(Doc. 29-2, p. 6). Thus, the delegation is not silent as to the matter of arbitrability of claims against

nonsignatories. Instead, Moore’s delegation clause is expressly inclusive as it applies to “any”

dispute regarding “interpretation, applicability, enforceability or formation” of the Agreement,

without limitation. Interstate 35/Chisam Rd., L.P. v. Moayedi, 377 S.W.3d 791, 800 (Tex. App.

2012) (noting “the word 'any' has been judicially construed to mean: 'each' or 'every' or 'all.' …

Generally, ‘any’ means ‘one, some, or all,’ an indefinite number, without limitation” [emphasis

added]; holding that the words "any defense" in a guaranty contract encompasses not just "some"

or "certain" defenses, “but all possible defenses that might exist” [emphasis added]). Here,

Moore’s delegation clause expressly applies to “any dispute” about applicability or enforceability

of his Arbitration Agreement (Doc. 29-2, p. 6), which means “all possible [disputes] that might

exist” regarding applicability or enforceability of the Agreement. Interstate 35/Chisam Rd., 377

S.W.3d at 800.



                                                   -4-
      Case 4:20-cv-00591 Document 45 Filed on 10/29/20 in TXSD Page 5 of 7




       C.      The Recommendation Does Not Address the Language in Moore’s Agreement
               Providing that the Arbitration Requirement Applies to “Claims for Wages”

       The Honorable Alan B. Johnson of the District of Wyoming recently confirmed its prior

decision, which ordered the plaintiff to arbitrate claims similar to Moore’s claims, based on

contract language similar to that in Moore’s Agreement. See Deft’s Response to Notice of Suppl.

Auth., Exh. A, Doc. 39-1 (Snow v. Silver Creek Midstream Holdings, LLC, No. 19-CV-00241-

ABJ, Doc. 45 (D.Wyo. Jun. 5, 2020) (“Snow II”) (denying plaintiff’s motion to stay order granting

arbitration, Snow v. Silver Creek Midstream Holdings, LLC, 19-CV-00241-ABJ, __F.Supp. __,

2020 WL 5551018 (D. Wyo. Apr. 14, 2020) (“Snow I”)). In Snow, the agreement first contained a

paragraph indicating the agreement covered claims between plaintiff and the signatory employer,

but then contained a second paragraph stating the agreement covered “all claims” arising out of

the employee’s employment. Snow I, 2020 WL 5551018, at *6. Similarly, Moore’s Agreement

first contains a sentence indicating the Agreement covers claims between Moore and the signatory

employer (FIS), but then contains a second sentence stating that the “claims covered by this

Agreement include …claims for wages.” (Doc. 29-2, p. 1). Judge Johnson concluded that,

particularly given the requirement that agreements be interpreted in favor of arbitration,3 “[i]t is

clear the intent was to cover any claims the parties had against each other and claims they had

regarding Mr. Snow’s employment.” Id., at *7-8. Similarly, here, given the presumption in favor

of arbitration, it is clear that Moore intended that his Arbitration Agreement cover any claims

Moore and FIS had against each other and “claims for wages” based on his employment with FIS.

(Doc. 29-2, p. 1).




3
       Moses H. Cone Mem'l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24-25 (1983).

                                                    -5-
       Case 4:20-cv-00591 Document 45 Filed on 10/29/20 in TXSD Page 6 of 7




        In finding the arbitration agreement enforceable, Judge Johnson explained that it was

critical that the plaintiff admittedly was employed by the signatory staffing agency and his claim

arose out of that employment:

        This analysis is not based on … [defendant]’s status as a non-signatory to the
        arbitration agreement. It is based on [plaintiff]’s status as a signatory. He signed
        an agreement stating he would arbitrate all claims arising out of his employment
        with [the signatory staffing agency]. Even though he is suing [defendant], his
        claim still arises out of his employment with [the staffing agency]. At no point
        has he disputed [the staffing agency] hired him. … While [defendant] may also
        have been his employer, [plaintiff] cannot - and does not - deny [the staffing
        agency] was his employer. Therefore, this case arises out of his employment with
        [the staffing agency] and falls under the arbitration agreement. Whether there are
        substantial grounds for difference of opinion on arbitration agreements involving
        non-signatories, third-party beneficiaries, equitable estoppel, or staffing companies
        is irrelevant to the Court's analysis.

(Doc. 39-1, Snow II [emphasis added]). Similarly, here, Moore does not dispute that FIS was his

employer and this dispute concerns his claims for alleged wages owed for work performed as an

employee of FIS. (See Doc. 29, pp. 3-4; Doc. 35, pp. 1, 10-11). Applying the required liberal

interpretation to Moore’s Agreement to favor arbitration, Moore’s claims for wages asserted in

this action are covered under his Arbitration Agreement.

III.    CONCLUSION

        For the forgoing reasons and those reasons described in its Motion and Reply in Support

of Motion to Compel Arbitration, Maverick respectfully objects to the Recommendation and

requests the Court grant its Motion.




                                                 -6-
      Case 4:20-cv-00591 Document 45 Filed on 10/29/20 in TXSD Page 7 of 7




 Dated: October 29, 2020                            Respectfully submitted,


 Of counsel:                                        /s/ David B. Jordan
                                                    David B. Jordan (Attorney-In-Charge)
 Conor H. Kelly                                     Texas State Bar No. 24032603
 Texas State Bar No. 24097926                       Federal I.D. No. 40416
 Federal I.D. No. 3006883                           LITTLER MENDELSON, P.C.
 LITTLER MENDELSON, P.C.                            1301 McKinney Street, Suite 1900
 1301 McKinney Street, Suite 1900                   Houston, TX 77010
 Houston, TX 77010                                  713.951.9400 (Phone)
 713.951.9400 (Phone)                               713.951.9212 (Fax)
 713.951.9212 (Fax)                                 djordan@littler.com
 chkelly@littler.com
                                                    ATTORNEYS FOR DEFENDANT
                                                    MAVERICK NATURAL RESOURCES, LLC

                                 CERTIFICATE OF SERVICE

I hereby certify that on the 29th day of October 2020, I electronically filed the foregoing using the
CM/ECF system, which will automatically notify the following counsel of record:

                                      Michael A. Josephson
                                       Andrew W. Dunlap
                                        William R. Liles
                                    JOSEPHSON DUNLAP
                                 11 Greenway Plaza, Suite 3050
                                     Houston, Texas 77046
                                 mjosephson@mybackwages.com
                                  adunlap@mybackwages.com
                                   wliles@mybackwages.com

                                     Richard J. (Rex) Burch
                                 BRUCKNER BURCH, P.L.L.C.
                                  8 Greenway Plaza, Suite 1500
                                      Houston, Texas 77046
                                   rburch@brucknerburch.com

                                 ATTORNEYS FOR PLAINTIFF

                                                              /s/ David B. Jordan
                                                              David B. Jordan



                                                 -7-
